Citation Nr: 1135940	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for left hip disability

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The  issue of entitlement to service connection for back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In December 2008 the Veteran filed for entitlement to a total disability evaluation based on individual unemployability (TDIU) in the context of posttraumatic stress disorder (PTSD), which had previously been denied.  The RO did not adjudicate this claim, but rather granted the Veteran a 100 percent initial evaluation for PTSD effective the date he filed his claim.  Although it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot, see Bradley v. Peake, 22 Vet. App. 280 (2008), given that the TDIU in this case was raised only in the context of the PTSD claim (and not by the Veteran in the form of an allegation that all of his service-connected disabilities have rendered him unemployable), the Board finds that the assignment of a total schedular evaluation for the PTSD renders the TDIU claim moot.  Accordingly, this claim need not be referred.  

Similarly, the Board notes that the Veteran had perfected an appeal with respect to entitlement to service connection for right knee disability.  In June 2009 the RO granted entitlement to service connection for meniscal tear with degenerative joint disease of the right knee.  As the benefit sought on appeal was granted, this issue is not before the Board. 

The issues of entitlement to service connection for right hip disability, left hip disability and for entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left knee disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service. 


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id. 

VA has obtained the Veteran's service treatment records, VA records and Social Security Administration (SSA) disability benefit records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology and severity of his claimed disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease. 38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service records discloses an apparent complaint of trauma to the left knee in July 1969.  The Veteran's leg was casted at this time, but no apparent diagnosis was rendered.  The Veteran has related that he incurred an injury to his knee during combat and service connection for posttraumatic stress disorder (PTSD) is in effect. 

A June 1970 service treatment note shows a complaint of abrasions of both knees as well as infection.  The Veteran was prescribed antibiotics and his wounds were dressed.  

In September 1972 the Veteran underwent a separation examination.  Examination of the lower extremities, except the feet, was normal at this time.  Examination of the skin showed a 1/2 inch scar on the left knee.  

Following the Veteran's discharge from service, there appears no documented evidence regarding the knees until February 2001.  A private treatment record from Dr. C. notes that the Veteran presented at this time with a history of knee pain and swelling.  Probable osteoarthritis was assessed at this time.  

Of record is a December 2004 VA physical therapy initial note.  This note documents a history of a motor vehicle accident about 2 months prior and that the Veteran complained of knee pain for a long time, even before the accident.  Arthritis of the knees was noted at this time.

In January 2006 the Veteran presented at the Lexington, KY VA Medical Center (VAMC) with a complaint of increasing knee pain over the last 4 to 5 months.  In February 2006 the Veteran underwent an MRI of his right knee at a VA facility.  The MRI showed a torn meniscus of the right knee, degenerative changes and a suspected torn anterior cruciate ligament. 

A February 2006 VA outpatient note documents a complaint of pain under the knee caps "down to bone," as well as a thumping sensation in the knees at night when trying to go to sleep.  At this time, the Veteran reported a history of hurting his right knee in service, with a history of 4 weeks casting and no fracture.  Pain in joint involving lower leg and osteoarthritis were assessed.  

In furtherance of substantiating his claims, in March 2006 the Veteran submitted photos of himself in Vietnam.  These pictures show an individual with a casted right leg.  Along with these photos, the Veteran submitted a statement in which he explained that he disagreed with the RO's denial of his claim for a right knee disability as he had indeed injured his right knee in Vietnam.  

In November 2007 the Veteran was afforded a VA examination to address his claim.  The examination report notes that the examiner that  conducted the examination had the benefit of reviewing the claims file, as well as a history of knee injury in service in Vietnam.  The examiner noted that the Veteran service treatment records indicate a history of a hematoma of the left knee with casting for 2 weeks.  However, the Veteran contended that the right knee was that which was injured and presented the aforementioned photographs to substantiate this.  The examiner also documented that the Veteran had no record of treatment of the right knee until 2003 following service.  The Veteran sought compensation for the left knee, despite the fact that he did not apparently hurt this knee in service.  The examiner also highlighted the service treatment record noting multiple abrasions of the knees, with no apparent sequelae.

Based upon a review of the claims file and examination of the Veteran, the examiner concluded that it was at least as likely as not that a right knee condition was incurred in service, per the Veteran's provided history and documented in-service injury.  However, the examiner did not find that any left knee condition was incurred in service, particularly as the 1970 abrasions were not a significant injury.  The examiner assessed a right knee mensical tear, but rendered a specific "no diagnosis" with respect to the left knee.  

Initially, the Board notes that service connection on a presumptive basis cannot be established.  The Board acknowledges the Veteran's assertions; however, in the absence of any evidence, particularly X-rays, dated within the first post-service year showing either a diagnosis of arthritis in the left knee or characteristic manifestations thereof, it is impossible for the Board to ascertain whether arthritis of the left knee manifested to a compensable degree within the applicable timeframe.  Caldwell, supra.  Indeed, arthritis was first clinically complained of and assessed well after the first post-service year, in approximately 2001.  Accordingly, the presumptive regulations are not for application in this case.  

Likewise, the Board does not find that the claim is substantiated on a direct basis.  Although the Veteran's service treatment records document trauma to the left knee, the Veteran has persuasively shown that the service treatment records refer to the wrong knee.  Indeed, the Veteran's pictures speak for themselves as they apparently show him with a casted right leg.  As such, the Board does not find that the Veteran sustained an injury to his left knee in July 1969, but rather the right knee, which is not the subject of the present appeal.  Moreover, although the Veteran sustained abrasions and infection to his left knee in June 1970, the records are thereafter silent for any suggestion of residual disability, as evidenced by the September 1972 separation examination and the opinion of the November 2007 VA examiner.  Accordingly, the Board does not find that the evidence is at least evenly balanced that Veteran incurred a chronic disability of the left knee stemming from in-service injury.  Thus, the claim must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

As noted above, the Board is referring a claim for service connection for back condition, which the Veteran has raised.  A review of the claims file discloses that the Veteran may have a bilateral hip disability related thereto.  See e.g. February 2008 VA note documenting arthritis of the back that was probably causing hip pain.  Accordingly, as the Veteran's claims for service connection of a left and right hip disability may be affected by his claim for service connection of a back disability, the Board finds that these claims are inextricably intertwined.  Accordingly, they must be deferred pending adjudication of the Veteran's claim for service connection of a back disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Upon remand, the Veteran should be provided notice of how to substantiate a claim for service connection on a secondary basis, including through aggravation.  38 C.F.R. § 3.310.

Lastly, the Board notes that in a March 2007 rating decision, the RO granted service connection for bilateral hearing loss with a non-compensable evaluation, as well as PTSD with a 30 percent evaluation, exclusive of a temporary total rating for hospitalization.  The Veteran disagreed with both of the assigned evaluations.  See June 2007 statement from Veteran.

With respect to these claims, the RO did not issue a Statement of the Case (SOC).  Nevertheless, with respect to PTSD, in a September 2009 rating decision, the Veteran was granted a 100 percent evaluation for PTSD effective the date he filed his claim for service connection.  Thus, as the full benefit was granted, the appeal is mooted with respect to PTSD.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, as the full benefit sought for hearing loss was not granted, the Board is required to remand this issue to for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  The AMC/RO should send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of a right hip and left hip disability on a secondary basis.  This notice should provide the Veteran with both versions of 38 C.F.R. § 3.310, which was amended during the course of this appeal to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

3.  The RO must develop and adjudicate the claim of entitlement to service connection for back disability.

4.  After the development directed in paragraphs 2 and 3 has been substantially completed and after conducting any additional indicated development, readjudicate the claims remaining on appeal.  If the determination of these claims remains unfavorable to the appellant, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

(CONTINUED ON THE NEXT PAGE)

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


